DETAILED ACTION
This Office action is in response to the communication filed on 12/17/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Korea on December 27, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0364869 A1 by Lee et al. (“Lee”) in view of Foreign Patent Publication KR 2017-0096565 A1 by Choi et al. (“Choi”), for which a machine translation is used for the citations below. 
	
Regarding claim 1, Lee teaches the display device (Fig. 10) comprising: 
a display panel (Fig. 10, electronic display device 1000) that includes an active area in which a plurality of pixels are arranged  (Fig. 10, [0217], a first region 1011 covering the display 1030 where light is outputted wherein the display had a light emitting unit with a plurality of pixels as in [0091], and a non-active area which is located outside of the active area (Fig. 10, [0217], second region 1012 disposed on the periphery of the first region 1011);
at least one flexible printed circuit that includes a part provided in the non-active area (Fig. 10, printed circuit board 1051 and flexible printed circuit board it was connected to as in [0222] where 1051 bends around the edge of the display 1030 into the second region 1012);
 at least one light emitting portion that is provided on the at least one flexible printed circuit (Fig, 10, light emitter 1054 was mounted on the printed circuit board 1051 and flexible printed circuit board as in [0219] and [0222]); and 
at least one light receiving portion that is located on a back surface of the display panel and is provided in an area overlapping the active area (Fig. 10, light receiver 1053 was mounted on the printed circuit board 1051 and overlapped with the display 1030 with a light emitting unit with a plurality of pixels in first region 1011).
However, Lee did not teach the plurality of pixels were subdivided into a plurality of sub-pixels. 	However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to include sub-pixels that express colors that comprise the pixel. One of ordinary skill in the art would have been motivated to have the subpixels for displaying RGB, which is the three primary colors of light (Choi Page 21, 2nd paragraph).

Regarding claim 2, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one light emitting portion includes: a light source that is attached onto the at least one flexible printed circuit ([0221] and [0157], light emitter 1054 on printed circuit board 1054 included light emitting element LED as a light source ); and a protective member that is provided on the light source and has a convex shape ([0157], The light emitting unit cover 6041 may have a vessel shape which is convex in the 11th direction 60011). 

Regarding claim 3, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one light emitting portion is located in an area in which the at least one flexible printed circuit and the non-active area overlap each other (Fig, 10, light emitter 1054 was mounted on the printed circuit board 1051 and flexible printed circuit board as in [0219] and [0222] at a location 1051b overlapping second region 1012).

Regarding claim 4, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one light emitting portion is located in an area other than an area overlapping the active area (Fig, 10, light emitter 1054 was mounted on the printed circuit board 1051 and flexible printed circuit board at a location 1050c overlapping the first region 1011 as in [0219] and [0222])

Regarding claim 5, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one flexible printed circuit includes a first part that is provided in the non-active area (Fig. 10, light emitter 1054 on sixth surface 1051b in second region 1012), a second part that is connected to the first part and is bent (Fig. 12F; [0247], According to various embodiments of the disclosure, an FPCB utilized to electrically connect to another printed circuit board may be electrically connected with at least one terminal formed by the third outer layer circuit 1283, or at least one terminal formed by the fourth outer layer circuit 1284), and a third part that is connected to the second part and is located on a back surface of the display panel (Fig. 10, light receiver 1053 on fifth surface 1050c on the first region 1011 below display 1030), and wherein the at least one light emitting portion is provided on a first surface of the first part of the at least one flexible printed circuit  (Fig. 10, light emitter 1054 on sixth surface 1051b in second region 1012).

Regarding claim 6, Lee of the combination of references further teaches the display device according to claim 5, wherein the at least one light receiving portion is located on a second surface opposite to the first surface in the third part of the at least one flexible printed circuit (Fig. 10, light receiver 1053 on fifth surface 1050c on a left side opposite to the second region 1012).

Regarding claim 7, Lee does not teach the display device according to claim 1, wherein the active area includes a first area with a first resolution and a second area with a second resolution which is lower than the first resolution, and wherein the at least one light receiving portion is located in an area overlapping the second area.
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The resolution of a second display area was lower the resolution of the first display area because the light receiving unit was located in the second display area The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi  Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to have less resolution in a second, edge side display where the light receiving element was located. One of ordinary skill in the art would have been motivated less resolution in the second display area to have prevented the light received at a light receiving unit from being reduced and influenced by display pixels of second display area (Choi Page 52, last paragraph and Page 53, 1st and 2nd paragraph).

Regarding claim 8, Lee does not teach the display device according to claim 7, wherein the second area is located between the first area and the non-active area.
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The resolution of a second display area was lower the resolution of the first display area because the light receiving unit was located in the second display area The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to have less resolution in a second, edge side display where the light receiving element was located. One of ordinary skill in the art would have been motivated less resolution in the second display area to have prevented the light received at a light receiving unit from being reduced and influenced by display pixels of second display area (Choi Page 52, last paragraph and Page 53, 1st and 2nd paragraph).

Regarding claim 9, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one light emitting portion emits light and the at least one light receiving portion senses light which is formed by causing the light emitted from the at least one light emitting portion to be reflected by an object ([0005] The light sensor may include a light emitting unit to output light, and a light receiving unit to receive light scattered or reflected from an object and to generate an electric signal) in at least a partial period of a period in which an image is displayed through the active area ([0381], an activation routine that adjusts to activate the light emitting unit 2242 of the light detection device 2240 in a pixel off section in the frame where a black image was displayed such as through region 1011)

Regarding claim 10, Lee teaches the display device (Fig. 10) comprising: 
a display (Fig. 10, electronic display device 1000) that includes an active area (Fig. 10, [0217], a first region 1011 covering the display 1030 where light is outputted wherein the display had a light emitting unit with a plurality of pixels as in [0091]), and a non-active area which is located outside of the active area (Fig. 10, [0217], second region 1012 disposed on the periphery of the first region 1011);  
a plurality of light emitting elements that are arranged in the active area on the display (Fig. 10; [0091], the display 1030 as in first region 1011 may include light emitting units (OLEDs) including a plurality of pixels);
at least one light emitting portion that is provided on a flexible printed circuit bonded to the non-active area of the display (Fig, 10, light emitter 1054 was mounted on the printed circuit board 1051 and a flexible printed circuit board it was bonded by solder in second region 1012 to as in [0219] and [0222] such as by terminal 1284 in second region 1012 in paragraph [0247]) and 
emits light of a wavelength different from a wavelength of light emitted from the plurality of light emitting elements ([0205] According to an embodiment of the disclosure, light (for example, light of various wavelength bands, such as ultraviolet rays, visible rays, or infrared rays) outputted from the light emitting unit 994); and at least one light receiving portion that is located in an area other than an area overlapping the at least one light emitting portion (Fig. 10, light receiver 1053 was mounted on the printed circuit board 1051 and overlapped with the display 1030 with a light emitting unit with a plurality of pixels in first region 1011).
	However, Lee does not teach a display had a display substrate.
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The transistors were located on a second substrate of the display on a thin film transistor substrate which also has a display driver disposed upon it (Choi Page 41, last paragraph and Page 42, 1st and 2nd paragraphs).  The resolution of a second display area was lower the resolution of the first display area because the light receiving unit was located in the second display area.  The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the display of Lee to have a display substrate. One of ordinary skill in the art would have been motivated to have a thin film transistor substrate for which voltage or current applied to transistors expressed color (Choi Page 21, 2nd paragraph).

Regarding claim 11, Lee of the combination of references further teaches the display device according to claim 10, wherein the at least one light receiving portion is located under the display and is located in an area overlapping the active area (Fig. 10, light receiver 1053 was mounted on the printed circuit board 1051 and overlapped with the display 1030 with a light emitting unit with a plurality of pixels in first region 1011).

Regarding claim 12, Lee does not teach the display device according to claim 10, wherein the active area includes a first area and a second area in which the number of light emitting elements provided per unit area is less than that of the first area, and wherein the at least one light receiving portion is located in an area overlapping the second area.
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The number of pixels per inch per unit area of a second display area was lower the number of pixels per inch per unit area of the first display area because the light receiving unit was located in the second display area The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi  Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to have less pixels per inch per unit area in a second, edge side display where the light receiving element was located. One of ordinary skill in the art would have been motivated less resolution in the second display area to have prevented the light received at a light receiving unit from being reduced and influenced by display pixels of second display area (Choi Page 52, last paragraph and Page 53, 1st and 2nd paragraph).

Regarding claim 13, Lee of the combination of references further teaches the display device according to claim 12, further comprising senses light of a wavelength different from a wavelength of the light emitted from the at least one light emitting portion ([0205] According to an embodiment of the disclosure, light (for example, light of various wavelength bands, such as ultraviolet rays, visible rays, or infrared rays) outputted from the light emitting unit 994).
Lee does not teach an image sensor that is located under the substrate and is located in an area other than an area in which the at least one light receiving portion is provided in the area overlapping the second area
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The resolution of a second display area was lower the resolution of the first display area because the light receiving unit was located in the second display area. The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to have less resolution in a second, edge side display where the light receiving element such as a camera was located. One of ordinary skill in the art would have been motivated less resolution in the second display area to have prevented the light received at a light receiving unit from being reduced and influenced by display pixels of second display area (Choi Page 52, last paragraph and Page 53, 1st and 2nd paragraph).

Regarding claim 14, Lee of the combination of references further teaches the display device according to claim 10, wherein the at least one light emitting portion emits light in at least a partial period of a period in which at least one light emitting element out of the plurality of light emitting elements emits light ([0381], an activation routine that adjusts to activate the light emitting unit 2242 of the light detection device 2240 in a partial, pixel off section in the frame where images were displayed such as through region 1011).

	
Regarding claim 15, Lee teaches the display device (Fig. 10) comprising: 
a display panel (Fig. 10, electronic display device 1000) that includes an active area in which a plurality of pixels are arranged  (Fig. 10, [0217], a first region 1011 covering the display 1030 where light is outputted wherein the display had a light emitting unit with a plurality of pixels as in [0091], and a non-active area which is located outside of the active area (Fig. 10, [0217], second region 1012 disposed on the periphery of the first region 1011);
at least one optical sensor located on a back surface of the display panel and overlapped with the second area. (Fig. 10, light receiver 1053 was mounted on the printed circuit board 1051 and overlapped with the display 1030 with a light emitting unit with a plurality of pixels in first region 1011).
However, Lee did not teach the plurality of pixels were subdivided into a plurality of sub-pixels and a first area included in the active area, and having a first resolution; a second area included in the active area, and having a second resolution which is lower than the first resolution. 
However, in the analogous art of display devices, a sensor exposed to light disposed at a second side of the display opposite to a first side and second side of the housing (Choi Fig. 11; Page 7, 2nd paragraph).  The display panel had a first display and a second display, wherein each of the first display and the second display had a plurality of pixels and each pixel included subpixels that expressed color by adjusting the magnitude of voltage or current applied to the transistor of the subpixel (Choi Page 21, 2nd paragraph). The resolution of a second display area was lower the resolution of the first display area because the light receiving unit was located in the second display area The light receiving sensor such as a camera was disposed on the upper edge side of the rear surface of the display (Choi Page 34, 2nd paragraph, Page 52, last paragraph and Page 53, 1st and 2nd paragraph). It would have been obvious before effective filing date of the invention to have the pixels of Lee to have less resolution in a second, edge side display where the light receiving element such as a camera was located. One of ordinary skill in the art would have been motivated less resolution in the second display area to have prevented the light received at a light receiving unit from being reduced and influenced by display pixels of second display area (Choi Page 52, last paragraph and Page 53, 1st and 2nd paragraph).

Regarding claim 16, Lee display device according to claim 15, further comprising: at least one flexible printed circuit which is connected to the display panel (Fig. 10, printed circuit board 1051 and flexible printed circuit board it was connected to as in [0222] and connected to display through processor PCB in [0256] and Fig. 2 as in into the second region 1012), wherein the at least one optical sensor is located on one surface of the at least on flexible printed circuit  (Fig, 10, light receiver 1053 was mounted on the printed circuit board 1051 and flexible printed circuit board as in [0219] and [0222]).

Regarding claim 17, Lee of the combination of references further teaches the display device according to claim 1, wherein the at least one flexible printed circuit includes a first part that is provided in the non-active area (Fig. 10, light emitter 1054 on sixth surface 1051b in second region 1012), a second part that is connected to the first part and is bent (Fig. 12F; [0247], According to various embodiments of the disclosure, an FPCB utilized to electrically connect to another printed circuit board may be electrically connected with at least one terminal formed by the third outer layer circuit 1283, or at least one terminal formed by the fourth outer layer circuit 1284), and a third part that is connected to the second part and is located on a back surface of the display panel; and wherein the at least one optical sensor is provided on one surface of the third part of the at least one flexible printed circuit (Fig. 10 and 12, light receiver 1053 on fifth surface 1050c on the first region 1011 below display 1030 connected to terminal with light emitter 1054),
Regarding claim 18, Lee of the combination of references further teaches the display device according to claim 17, further comprising: at least one light emitting portion located on one surface of the first part of the at least one flexible printed circuit (Fig. 10, light emitter 1054 on sixth surface 1051b in second region 1012). 

Regarding claim 19, Lee of the combination of references further teaches the display device according to claim 18, wherein the at least one light emitting portion emits light of a wavelength different from a wavelength of light emitted from a light emitting element disposed in each of the plurality of subpixels ([0205] According to an embodiment of the disclosure, light (for example, light of various wavelength bands, such as ultraviolet rays, visible rays, or infrared rays) outputted from the light emitting unit 994).

Regarding claim 20, Lee of the combination of references further teaches the display device according to claim 15, wherein the at least one optical sensor is located in an area in which a back film located under the display panel is partially removed (Fig. 14, [0267], External light may enter the light receiving element 1453 through the plate 1410, the display 1430, and the penetrating hole 1455a partially removed from cover film below display). 

Conclusion	
U.S. Patent Publication 2021/0096643 A1 by Park et al.  teaches a second transmission area with holes for light receiving elements that was on a periphery where connections to flexible films. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621      

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621